AO 4S5   ~R0v.           Ol/09J Waiver of an                      !~d~ctme~:




                                                           UNITED STATES DISTRICT COURT

                                                         SOUTHERN DISTRICT OF CALIFORNIA


 ONI~ED               STATES OF AMERICA,

                                                                 P~aintifi,                     Case Ko.

             '\j ..                                                                            WAIVER OF AN INDICTMENT



                                                                 De::'endant.




         I        understand that I                                    have been accused of one or more offenses

punishable by imprisonment for more than one year.                                                                                  I     was advised

in open court of my rights and the nature of the proposed charges

aga-:.r·st me.

         After receiving th s advice,                                                ~       waive my right to prosecution

     indictment and consent Lu                                                 prosecc~lon                   by            in~or~ation.




                                                                                                                            -~--· . :;;;L_ .
                                                                                                             /
                                                                                                             .
DATED:                              r--1-tC
                      ··-·······~ .............
                                      ·-··------/------·-···
                                                  "'
                                                                                                     /
                                                                                     ·-·········,/........        . ....
                                                                                     [Je~~ant



DA'l'ED:                       )-
                  ---------~·-·_}_--~--"'-
                                                       7 - Jl.
